Citation Nr: 9932054	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-45 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 60 percent disabling.   



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1987 to November 
1994. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

The issue of entitlement to a total rating for compensation 
purposes has been the basis of a February 1998 rating 
decision.  There has been no timely disagreement therewith.  
The appellant has subsequently attempted to reopen the claim.  
The matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Evidence of a verifiable stressor which would support a 
diagnosis of post-traumatic stress disorder has not been 
presented. 

3.  The veteran's diabetes mellitus does not result in 
pronounced or uncontrolled disability manifested by severe 
symptomatology such as repeated episodes of ketoacidosis or 
hypoglycemic reactions with progressive loss of weight.

4.  The veteran's diabetes is not shown to force the veteran 
to avoid strenuous occupational and recreational activities 
with episodes of ketoacidosis or hypoglycemic reactions that 
require at least three hospitalizations per year or weekly 
visits to a diabetic care provider; the veteran's diabetes is 
also not shown to result in progressive loss of weight or 
strength or complications that would be compensable under the 
VA Ratings Schedule if separately evaluated.  

5.  There are no extraordinary factors associated with the 
service-connected bilateral diabetes productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999). 

2.  The criteria for a rating in excess of 60 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.119, 
Diagnostic Code (hereinafter DC) 7913 (1995), 38 C.F.R. § 
4.119, DC 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
I.  Entitlement to Service Connection for 
Post-traumatic Stress Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Applying the criteria above to the pertinent facts, the Board 
concludes that the claim for service connection for post-
traumatic stress disorder must be denied.  While the record 
reflects diagnoses of post-traumatic stress disorder and 
treatment for a psychiatric disorder diagnosed as post-
traumatic stress disorder in mental hygiene clinics and VA 
medical centers, the record does not contain any objective 
evidence indicating that the veteran's active duty included 
exposure to combat or any other traumatic event productive of 
a stressor that would result in post-traumatic stress 
disorder.  In this regard, the veteran's military occupation 
specialty, including during his brief two month period of 
service in the Persian Gulf, involved working in 
radio/communications.  Moreover, none of the veteran's awards 
and decorations reflect combat service. 

In reaching the conclusion above, the Board notes that the 
veteran has not specifically alleged that his stressors are 
the result of being exposed to combat potentially harmful to 
himself, and that the principle stressor(s) referenced by the 
veteran is witnessing "numerous deaths" of Kurdish children 
during his service in Persian Gulf in support of Operation 
Provide Comfort.  One particularly intense stressor described 
by the veteran was the witnessing of a child being "blown 
away" by a land mine.  In an attempt to corroborate the 
stressors claimed by the veteran, the U.S. Army and Joint 
Services Environmental Support Group (ESG) contacted the unit 
in which the veteran served in the Persian Gulf, but this 
unit (527th MP Co.) did not have any documentation that would 
support the claims of the veteran.  The ESG also noted that 
anecdotal incidents, such as witnessing the deaths of Kurdish 
children as claimed by the veteran, are not researchable

The veteran has referred to other stressors, such as "racial 
tension" from the First Sergeant at the 527th MP. Co., and 
has claimed that his unit is withholding records that would 
support his claim due his involvement in the investigation of 
this person.  However, has not submitted any objective 
evidence supporting his assertions in this regard, nor has he 
provided any objective evidence to support his contentions 
with regard to witnessing an accident on the Autobahn in 
Germany in 1993.  Absent any such corroborating evidence, the 
Board concludes that the veteran's assertions are not by 
themselves of sufficient probative value to warrant an 
allowance of the veteran's claim.    

The stressors claimed by the veteran do not include "events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." Thus, for the purposes 
of this decision, the Board concludes that the claimed 
stressors are not "combat related."  See VAOPGCPREC 12-99 
(October 18, 1999).  As the claimed stressors are not combat 
related, the veteran's lay testimony regarding stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  No such "credible 
supporting evidence" as to the existence of the claimed 
stressors has been presented.  Accordingly, the Board must 
find the probative value of the "positive" evidence, 
represented by the veteran's contentions of record with 
regard to the claimed stressors, to be outweighed by the 
"negative" evidence of record, represented principally by 
the negative findings by the ESG and the lack of any 
objective evidence documenting the stressors claimed by the 
veteran.  The claim for service connection for post-traumatic 
stress disorder must therefore be denied.  
38 C.F.R. § 3.304(f); Gilbert, 1 Vet. App. at 49.
   

II.  Entitlement to an Increased Rating 
for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 60 percent rating for diabetes mellitus is currently in 
effect under 38 C.F.R. § 4.119, DC 7913.  The criteria for 
evaluating diseases of the endocrine system, to include 
diabetes, were changed during the pendency of the veteran's 
appeal in June 1996.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
Thus, the Board will address the "old" or pre-1996 criteria 
as well as the "new" or post-1996 criteria.

Under the old criteria for evaluation diabetes mellitus, a 60 
percent evaluation required severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent evaluation was warranted for pronounced diabetes 
mellitus which was uncontrolled, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  Definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations were to 
be separately rated under the applicable diagnostic codes.  
38 C.F.R. § 4.119, DC 7913 (1995).

Under the new criteria for rating the disabling effects of 
diabetes mellitus, a 60 percent disability rating will be 
assigned when diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent disability rating will 
be assigned when diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, such as avoidance of strenuous occupational and 
recreational activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Under the new criteria, compensable complications 
of diabetes are separately evaluated unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, DC 7913 (1999).

With the above legal criteria in mind, the relevant facts 
will be summarized.  Insulin dependent diabetes mellitus was 
diagnosed during service in 1993, and service connection for 
diabetes was granted by a December 1994 rating decision.  
A 20 percent disability rating was assigned under the old 
criteria on the basis of the veteran requiring a moderate 
insulin dosage and a restricted diet.  

Pertinent treatment records dated thereafter include a report 
from a May 1996 VA examination that reported no instances of 
ketoacidosis, that the veteran had experienced four 
hypoglycemic reaction since the diabetes was diagnosed, that 
his diet consisted of 2800 calories per day, and that there 
were no restricted activities.  It was reported that he 
weighed 165 pounds and that he had lost 10 pounds in the 
previous year.  (For the purposes of comparison, it was noted 
on that the December 1986 induction examination showed the 
veteran to weigh 198 pounds, a May 1994 service medical 
record showed his weight as 181 pounds and a December 1994 VA 
examination showed the veteran to weigh 186 pounds.)  The May 
1996 VA examination reports also noted that the veteran had 
blurry vision and probable early diabetic peripheral 
neuropathy.  The veteran's daily insulin intake was said to 
be four injections totaling 82 units, and his blood sugar 
count was measured at 156.   
Blood pressure was measured at 133/72. 

Reports from inpatient psychiatric treatment in June 1997 
showed the veteran's blood sugar count to range from 286 to 
65 during this hospitalization.  These reports indicated the 
veteran's daily insulin intake was four injections totaling 
64 units.  An October 1997 VA examination and reports from 
October/November 1997 hospitalization for psychiatric 
treatment showed the veteran's daily insulin intake as 
approximately 60 units.  At the time of the October 1997 VA 
examination, the veteran's blood pressure was measured at 
150/94, and his weight was measured at 173 pounds.  

Evidence of record, including an October 1996 VA mental 
hygiene clinic report, indicated the veteran at times is non-
compliant with his medicinal regimen, and following two days 
of nausea and vomiting in February 1998 in which the veteran 
did not inject insulin, the veteran was admitted to a VA 
medical facility.  At that time, the diagnoses included 
"resolving" diabetic ketoacidosis.  The veteran's blood 
sugar count during this hospitalization was measured at 301.  
He was started on his medications, including his insulin, 
during this hospitalization, and improved to the point that 
he was discharged within two days of his admission.  The 
morning of his discharge, the veteran's blood sugar was 
measured at 347, but it was reported that the veteran had 
just eaten prior to this measurement.  Upon discharge, he was 
placed on a daily insulin regimen of 82 units and a 2,500 
calorie diet.  There were no restrictions placed on physical 
activity.  

Applying the pertinent legal criteria to the facts summarized 
above, the most pertinent evidence to consider is the most 
recent clinical evidence of record.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  It is noted that, historically, the 
increased ratings that have been assigned have been effective 
from November 1994.  The Board also notes, however, that all 
pertinent evidence for the appeal period has been considered.  
Entitlement to a 100 percent rating under the "old" 
criteria required the diabetes to be "uncontrolled" with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  As the evidence indicates above, the 
veteran's diabetes, when the veteran is compliant with his 
recommended insulin injection, cannot be said to be 
uncontrolled.  The brief hospitalization in February 1998 
followed a period in which the veteran did not take his 
insulin, and the veteran upon discharge was not restricted in 
his activities.  Moreover, his 2,500 daily caloric diet does 
not appear to represent a "restricted diet."  In addition, 
while the evidence suggest that the veteran's diabetes has 
been accompanied by some loss of weight, there appears to 
have been some stabilization in the veteran's weight as he 
was shown to weigh 165 pounds in May 1996 and 173 pounds in 
October 1997.  Finally, while the veteran's diabetes is 
accompanied by complications such as peripheral neuropathy, 
there is no indication that complications of diabetes are 
"severe" as required for a 100 percent rating under the old 
criteria.  In short, the Board concludes that the 
constellation of symptomatology required for a 100 percent 
rating for diabetes under the old criteria is not shown.  
38 C.F.R. § 4.119, DC 7913 (1995).

Applying the new criteria, while the evidence shows that the 
veteran's diabetes requires more than one daily injection of 
insulin, his diet does not appear to be restricted and he has 
not been told to avoid strenuous occupation or recreational 
activities.  Moreover, the record reflects only the brief 
hospitalization for diabetes in February 1998 after the 
veteran failed to take his insulin, and has not shown 
"episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider."  Accordingly, the Board 
concludes that entitlement to a 100 percent rating for 
diabetes under the new criteria is also not warranted.  
38 C.F.R. § 4.119, DC 7913 (1999).  

As for "separate" evaluations for complications of diabetes 
mellitus, such as peripheral neuropathy, the evidence does 
not reflect that such disability is so severe as to warrant a 
compensable rating under an appropriate diagnostic code 
contained in the Ratings Schedule.  In this regard, while the 
reports from inpatient treatment in February 1998 showed 
decreased sensation in the feet and hands, strength was 
measured at "5/5", there was no clubbing, cyanosis, sores 
or edema in his extremities, and his cranial nerves were 
intact.  Also considered by the Board were the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected diabetes is demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).

In denying the claim for a rating in excess of 60 percent for 
diabetes, the Board recognizes that the veteran's diabetes 
likely results in significant disability.  Such disability, 
however, is contemplated by the 60 percent rating currently 
assigned.  Also considered were the contentions of the 
veteran asserting that his diabetes is so severe as to 
warrant increased compensation.  Of greater probative value 
than this subjective "positive" evidence, however is the 
"negative" clinical evidence summarized above.  See 
Francisco, 7 Vet. App. at 55; Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Accordingly, the claim for an 
increased rating for diabetes must be denied.  Gilbert, 1 
Vet. App. at 49.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 

Entitlement to a rating in excess of 60 percent for diabetes 
is denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

